  Case:
Case    4:18-cv-00210-RLW
     16-04153              Doc.
                Doc 166 Filed   #: 26 Filed:
                              07/03/19        07/03/19
                                        Entered         Page:
                                                  07/03/19    1 of 3 PageID
                                                           17:13:21         #: 110
                                                                      Main Document
                                    Pg 1 of 3



                  United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3219
                         ___________________________

                                    In re: Darryl Allen

                                  lllllllllllllllllllllDebtor

                                ------------------------------

                                  Beverly Holmes-Diltz

                                lllllllllllllllllllllAppellant

                                              v.

                              David A. Sosne; Darryl Allen

                                lllllllllllllllllllllAppellees

                                  Office of U.S. Trustee

                               lllllllllllllllllllllU.S. Trustee
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                                 Submitted: July 2, 2019
                                   Filed: July 3, 2019
                                     [Unpublished]
                                     ____________

 Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                          ____________



    Appellate Case: 18-3219     Page: 1       Date Filed: 07/03/2019 Entry ID: 4804422
  Case:
Case    4:18-cv-00210-RLW
     16-04153              Doc.
                Doc 166 Filed   #: 26 Filed:
                              07/03/19        07/03/19
                                        Entered         Page:
                                                  07/03/19    2 of 3 PageID
                                                           17:13:21         #: 111
                                                                      Main Document
                                    Pg 2 of 3


 PER CURIAM.

         Beverly Holmes-Diltz appeals the district court’s1 dismissal of her interlocutory
 appeal from certain bankruptcy court orders, and requests mandamus relief. Upon
 careful review, we find that we lack jurisdiction to hear her appeal, as there has been
 no final judgment in the underlying bankruptcy case. See 28 U.S.C. § 158(d)(1)
 (courts of appeals have jurisdiction of appeals from final judgments and orders entered
 by district court hearing appeal from final judgment or order of bankruptcy court); In
 re Popkin & Stern, 105 F.3d 1248, 1250 (8th Cir. 1997) (district court’s order is not
 final unless underlying bankruptcy court order is final). We also deny the mandamus
 request, as Holmes-Diltz has not shown that she is clearly entitled to this extraordinary
 relief. See In re Borowiak IGA Foodliner, Inc., 879 F.3d 848, 849-50 (8th Cir. 2018)
 (per curiam) (writ of mandamus is extraordinary relief requiring that petitioner’s right
 to writ is clear and indisputable).

       The appeal is dismissed for lack of jurisdiction, and the mandamus request is
 denied.
                        ______________________________




       1
         The Honorable Ronnie L. White, United States District Judge for the Eastern
 District of Missouri.

                                           -2-


    Appellate Case: 18-3219     Page: 2     Date Filed: 07/03/2019 Entry ID: 4804422
  Case:
Case    4:18-cv-00210-RLW
     16-04153              Doc.
                Doc 166 Filed   #: 26 Filed:
                              07/03/19        07/03/19
                                        Entered         Page:
                                                  07/03/19    3 of 3 PageID
                                                           17:13:21         #: 112
                                                                      Main Document
                                    Pg 3 of 3
                               United States Court of Appeals
                                      For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                     St. Louis, Missouri 63102
                                                                              VOICE (314) 244-2400
 Michael E. Gans
                                                                                FAX (314) 244-2780
  Clerk of Court
                                                                              www.ca8.uscourts.gov

                                                            July 03, 2019


 Ms. Beverly Holmes-Diltz
 CRITIQUE SERVICES
 3919 Washington Avenue
 Saint Louis, MO 63108

          RE: 18-3219 Beverly Holmes-Diltz v. David Sosne, et al

 Dear Ms. Holmes-Diltz:

        The court today issued an opinion in this case. Judgment in accordance with the opinion
 was also entered today. The opinion will be released to the public at 10:00 a.m. today. Please
 hold the opinion in confidence until that time.

         Please review Federal Rules of Appellate Procedure and the Eighth Circuit Rules on post-
 submission procedure to ensure that any contemplated filing is timely and in compliance with the
 rules. Note particularly that petitions for rehearing and petitions for rehearing en banc must be
 received in the clerk's office within 45 days of the date of the entry of judgment. Counsel-filed
 petitions must be filed electronically in CM/ECF. Paper copies are not required. No grace period
 for mailing is allowed, and the date of the postmark is irrelevant, for pro-se-filed petitions. Any
 petition for rehearing or petition for rehearing en banc which is not received within the 45 day
 period for filing permitted by FRAP 40 may be denied as untimely.

                                                            Michael E. Gans
                                                            Clerk of Court

 CMD

 Enclosure(s)

 cc:      Mr. Gregory J. Linhares
          Office of U.S. Trustee
          Ms. Angela Redden-Jansen

            District Court/Agency Case Number(s): 4:18-cv-00210-RLW




       Appellate Case: 18-3219      Page: 1          Date Filed: 07/03/2019 Entry ID: 4804422
